[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Thomas v. Nestor, Slip Opinion No. 2021-Ohio-672.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                           SLIP OPINION NO. 2021-OHIO-672
  THE STATE EX REL. THOMAS, APPELLANT, v. NESTOR, JUDGE, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as State ex rel. Thomas v. Nestor, Slip Opinion No.
                                      2021-Ohio-672.]
Mandamus—Procedendo—A court need not grant extraordinary relief in
        mandamus when the relator would receive no benefit from such an order—
        Judge’s failure to direct clerk to serve judgment entry on parties under
        Civ.R. 58(B) is not a refusal or delay in proceeding to judgment—Court of
        appeals’ judgment of dismissal affirmed.
    (No. 2020-0846—Submitted January 12, 2021—Decided March 11, 2021.)
     APPEAL from the Court of Appeals for Hamilton County, No. C-200137.
                                   __________________
        Per Curiam.
        {¶ 1} Appellant, Lewis Thomas III, appeals the First District Court of
Appeals’ judgment dismissing his petition for a writ of procedendo and/or
mandamus. Thomas sought an extraordinary writ to compel the trial court’s
                             SUPREME COURT OF OHIO




compliance with Civ.R. 58(B). We affirm, albeit for reasons different than those
given by the court of appeals.
                                  I. Background
        {¶ 2} Thomas is incarcerated at the Allen-Oakwood Correctional
Institution. He commenced this action on March 17, 2020, seeking a writ of
procedendo and/or mandamus to compel Hamilton County Court of Common Pleas
Judge Steven Martin to serve upon him a February 25, 2019 judgment entry in
which Thomas’s motion to correct his sentencing entry was denied. The judgment
entry does not contain language directing the clerk of courts to serve it upon the
parties. Thomas contends that the delay in serving him with formal notice prevents
him from appealing the judgment entry. See State ex rel. Daniels v. Russo, 156
Ohio St.3d 143, 2018-Ohio-5194, 123 N.E.3d 1011, ¶ 9-12 (an order denying a
motion for a new sentencing entry is a final, appealable order).
        {¶ 3} Appellee, Judge Terry Nestor, who succeeded Judge Martin, filed a
motion to dismiss Thomas’s petition. The court of appeals substituted Judge Nestor
for Judge Martin as the respondent and granted the motion. Thomas appealed to
this court as of right.
                                    II. Analysis
        {¶ 4} This court reviews de novo a lower court’s dismissal of a petition for
extraordinary-writ relief. State ex rel. Zander v. Judge of Summit Cty. Common
Pleas Court, 156 Ohio St.3d 466, 2019-Ohio-1704, 129 N.E.3d 401, ¶ 4. Dismissal
is appropriate if it appears beyond doubt from the petition, after presuming all
factual allegations to be true, that the relator can prove no set of facts warranting
extraordinary relief. Id.
                                   A. Mandamus
        {¶ 5} To be entitled to a writ of mandamus, Thomas must establish a clear
legal right to the requested relief, a clear legal duty on the part of Judge Nestor to
provide it, and the lack of an adequate remedy in the ordinary course of the law.



                                          2
                                 January Term, 2021




See id. Thomas sought a writ of mandamus to compel Judge Nestor to comply with
Civ.R. 58(B), which requires (1) a trial court to direct the clerk of the court to serve
all parties with notice of a judgment and (2) the clerk to formally serve the parties.
Because Civ.R. 58(B) imposes the duty of serving the parties upon the clerk of the
court, the court of appeals held that Thomas failed to show that Judge Nestor had a
clear legal duty to serve the February 25, 2019 judgment entry.
        {¶ 6} The court of appeals’ reasoning is flawed because it misstates the
relief Thomas sought in his petition. Thomas did not seek a writ compelling Judge
Nestor to serve the judgment entry on him.           Rather, Thomas sought a writ
compelling Judge Nestor to direct the clerk of the court to serve the judgment entry,
as Civ.R. 58(B) requires. See Clermont Cty. Transp. Improvement Dist. v. Gator
Milford, L.L.C., 141 Ohio St.3d 542, 2015-Ohio-241, 26 N.E.3d 806, ¶ 7 (applying
Civ.R. 58(B) to a final, appealable order other than a final judgment). The court of
appeals was therefore incorrect to dismiss Thomas’s petition on the basis that he
had not alleged a clear legal duty on the part of Judge Nestor.
       {¶ 7} However, we will not reverse a correct judgment simply because it is
based on an erroneous rationale. State ex rel. Miller v. Bower, 156 Ohio St.3d 455,
2019-Ohio-1623, 129 N.E.3d 389, ¶ 14. Further, this court “review[s] a judgment
of the court of appeals in a mandamus action filed in that court ‘as if the action had
been filed originally in [this court].’ ” State ex rel. Dynamic Industries, Inc. v.
Cincinnati, 147 Ohio St.3d 422, 2016-Ohio-7663, 66 N.E.3d 734, ¶ 7, quoting State
ex rel. Pressley v. Indus. Comm., 11 Ohio St.2d 141, 164, 228 N.E.2d 631 (1967).
And in this case, Thomas’s mandamus petition was properly dismissed.
       {¶ 8} Thomas makes clear that the purpose of his mandamus petition is to
secure service of Judge Nestor’s judgment entry so that he can appeal it. But
Thomas’s requested relief is not necessary to effectuate that purpose. He does not
need to be served formally by the clerk under Civ.R. 58(B) in order to appeal a
final, appealable order. The lack of service by the clerk under Civ.R. 58(B) means




                                           3
                              SUPREME COURT OF OHIO




simply that Thomas’s time for commencing an appeal has not begun to run. See In
re Anderson, 92 Ohio St.3d 63, 67, 748 N.E.2d 67 (2001). Thomas can still timely
file a notice of appeal from the judgment entry. See id.; see also Whitehall ex rel.
Fenessy v. Bambi Motel, Inc., 131 Ohio App.3d 734, 741, 723 N.E.2d 633 (10th
Dist.1998) (holding an appeal to be timely when the trial court never instructed the
clerk to send notice to the parties under Civ.R. 58(B) and no notices were sent).
        {¶ 9} Granting Thomas his requested writ of mandamus is therefore of no
benefit to him. And a court need not grant extraordinary relief in mandamus when
the relator would receive no benefit from such an order. See State ex rel. McCuller
v. Cuyahoga Cty. Court of Common Pleas, 143 Ohio St.3d 130, 2015-Ohio-1563,
34 N.E.3d 905, ¶ 18. The court of appeals properly dismissed Thomas’s mandamus
petition.
                                   B. Procedendo
        {¶ 10} Thomas’s petition also sought a writ of procedendo to compel Judge
Nestor to order the clerk of courts to serve Thomas with the February 25, 2019
judgment entry.     The court of appeals did not address Thomas’s alternative
requested relief in procedendo. Nonetheless, dismissal of Thomas’s procedendo
claim is also proper.
        {¶ 11} A writ of procedendo will issue when a court has refused to enter
judgment or has unnecessarily delayed proceeding to judgment. State ex rel.
Culgan v. Collier, 135 Ohio St.3d 436, 2013-Ohio-1762, 988 N.E.2d 564, ¶ 7. To
be entitled to a writ of procedendo, Thomas must establish (1) a clear legal right to
require Judge Nestor to proceed, (2) a clear legal duty requiring Judge Nestor to
proceed, and (3) the absence of an adequate remedy in the ordinary course of the
law. Id.
        {¶ 12} In this case, there is neither a clear legal right nor a clear legal duty
enforceable in procedendo. Judge Nestor’s failure to direct the clerk to serve the
judgment entry upon the parties under Civ.R. 58(B) is not a refusal or delay in



                                           4
                                January Term, 2021




proceeding to judgment. Judge Nestor’s judgment entry is valid regardless of
whether the clerk served Thomas with notice of it. See Civ.R. 58(B) (“The failure
of the clerk to serve notice does not affect the validity of the judgment or the
running of the time for appeal except as provided in App.R. 4(A)”). Thomas’s
petition therefore fails to allege a viable claim in procedendo.
                                  III. Conclusion
       {¶ 13} Although the court of appeals’ rationale for dismissing Thomas’s
petition was not correct, its judgment dismissing the petition was. We therefore
affirm the judgment of the court of appeals.
                                                                   Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, DEWINE, DONNELLY, STEWART, and
BRUNNER, JJ., concur.
       FISCHER, J., not participating.
                               _________________
       Lewis Thomas III, pro se.
       Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M.
Heenan, Assistant Prosecuting Attorney, for appellee.
                               _________________




                                          5